Citation Nr: 1429452	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  13-07 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed April 2007 Board decision denied the Veteran's claim of entitlement to service connection for tinnitus.

2.  The evidence received since the April 2007 Board decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for tinnitus.

3.  The competent and credible evidence of record is at least in equipoise as to whether a relationship exists between a tinnitus disability and the Veteran's service.


CONCLUSIONS OF LAW

1.  The April 2007 Board decision denying the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.302, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's claim of entitlement to service connection for tinnitus was last finally denied in an April 2007 Board decision.  No evidence was received within one year of the April 2007 Board decision and no new service records have been submitted.  Therefore, the April 2007 Board decision is final.  38 C.F.R. § 3.156(b), (c) (2013).  That decision found that the evidence did not demonstrate that the Veteran's tinnitus was related to active duty service.  

Since the April 2007 Board decision, additional evidence has been submitted, including the notation in a February 2013 VA examination that "hearing loss and tinnitus are commonly present together."  That evidence is new because it has not previously been submitted to VA.  

Regarding the materiality of the newly-submitted evidence, the Veteran's previous claim for service connection was denied because the evidence did not demonstrate that the Veteran's tinnitus had been incurred in service.  The newly-submitted evidence concerns a link between the Veteran's tinnitus and his service-connected bilateral hearing loss disability, and it thus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for tinnitus is reopened.

Service Connection

Service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In order to establish service connection for the Veteran's claimed disability, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary (31st ed. 2007).  As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has complained of tinnitus throughout the period on appeal, including at his February 2013 VA examination.  Accordingly, the Board finds that a current tinnitus disability exists, and the first Hickson element is therefore satisfied.

Regarding the second Hickson element, in-service disease or injury, the Veteran asserts that he experienced loud noises in service.  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including exposure to loud noise during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The second Hickson element, in-service injury or disease, is therefore met.

With regard to the third Hickson element, medical nexus, in March 2006, Dr. R.U. opined that it was "clear" that the Veteran's tinnitus was connected to service, and that it made no sense to grant the Veteran service connection for hearing loss and deny service connection for tinnitus.  As a rationale for this decision, Dr. R.U. discussed the Veteran's in-service experiences and the mechanism by which tinnitus occurs.  Dr. R.U. indicated that it was well-known that exposure to loud noise over a long period of time will cause hearing loss and tinnitus.  Tinnitus reflects the degree of hearing damage.  Additionally, the Veteran has consistently argued that his tinnitus is related to his in-service noise exposure.  He also asserts that it began right after military service.

While the Board acknowledges that the record contains opinions from VA examiners that fail to link the Veteran's tinnitus to either his active duty service or his service-connected bilateral hearing loss, the Board affords these opinions with relatively little probative weight.  For example, in May 2013, a VA audiologist found that it was less likely than not that the Veteran's tinnitus was a symptom of his hearing loss.   As a rationale for this opinion, the examiner noted that the Veteran stated in 2013 that his tinnitus began "after coming off the flightline" in 1951 or 1952.  The examiner also noted that the Veteran stated that his tinnitus did not begin until 40 years or more after his in-service noise exposure.  The examiner, for reasons unclear, accepted only the Veteran's contention that his symptoms began 40 years or more after service, rather than his contention that his symptoms began soon after service.  The examiner additionally failed to explain why the Veteran's tinnitus could not be a symptom associated with his service-connected hearing loss.

As noted above, the Veteran has previously established service connection for a bilateral hearing loss disability.  Both the Veteran's diagnosis with a bilateral hearing loss disability as a result of in-service noise exposure and the subsequent grant of service connection for a bilateral hearing loss disability add to the credibility of the Veteran's contentions that his tinnitus is related to service because "an associated hearing loss is usually present" with tinnitus.  See The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  The Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  See The Merck Manual, Section 7, Ch. 85, Inner Ear.

In light of the evidence that the Veteran was exposed to acoustic trauma in service, the weight of the probative evidence of record indicates that the Veteran as likely as not incurred tinnitus during service.  Service connection for tinnitus is warranted, and the Veteran's claim for service connection is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim for service connection for tinnitus is reopened.

Service connection for tinnitus is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


